DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 23, 24, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 5,829,546) in view of Yao (US 2014/0210318)
Tseng discloses:
a housing (including case of motor 10, and 12) configured to be mounted on a frame of a bicycle; 
a crankshaft (40) provided to the first portion (12) of the housing; and 
a propulsion assist motor (10) provided to the second portion (motor case - see Figs. 2-4) of the housing;
the rotational axis of the motor (rotational axis of 14) extending in a direction intersecting a direction in which the crankshaft extends (Figs. 2-4).
▪ Regarding claim 2:
The housing is configured to be accommodated in at least part of the frame (Fig. 1 illustrates that the drive unit is disposed behind the chain guard portion of the frame).
▪ Regarding claims 7-8:
Figs. 2-4 illustrate that the second portion has a first dimension extending in a first direction (width of housing) differs from a second dimension extending in a second 
▪ Regarding claim 11:
The second portion of the housing includes a first end and a second end that are spaced in the direction parallel to the rotational axis of the assist propulsion motor, the first end of the second portion is connected to the first portion (Figs. 2-4; see also col. 2, ln. 51-52), and the part of the bicycle drive unit that is the farthest from the rotational axis of the crankshaft includes the second end of the second portion (Figs. 2-4).
▪ Regarding claim 15:
The rotational axis of the propulsion assist motor and the rotational axis of the crankshaft are coplanar (see Figs. 2-4).
▪ Regarding claim 16:
The rotational axis of the propulsion assist motor is orthogonal to the rotational axis of the crankshaft (Figs. 2-4).
▪ Regarding claim 17: 
Tseng also discloses an output part (30) provided to the housing, the crankshaft and the propulsion assist motor being operatively coupled to the output part to transmit torque from the crankshaft and the propulsion assist motor to the output part (col. 4, ln. 10-21).
▪ Regarding claim 18:
The output part is coaxial with the crankshaft and at least partially exposed from the housing (Figs. 2-4).


The output part is configured to mount one or more sprockets (41).
▪ Regarding claims 23-24: 
Tseng discloses a decelerator including a first gear (14), to which the torque of the propulsion assist motor is transmitted, and a second gear (20) engaged with the first gear to transmit the torque to the output part; the first gear includes a first rotational axis parallel to the rotational axis of the propulsion assist motor; and the second axis includes a second rotational axis parallel to the rotational axis of the crankshaft (Figs. 2-4).
▪ Regarding claim 28: 
Tseng discloses a detector (50) provided to the housing and configured to detect a human driving force input from the crankshaft, the electronic controller being configured to control the propulsion assist motor in accordance with a detection result of the detector (col. 4, ln. 10-21).
Tseng discloses a controller to control the motor (col. 4, ln. 10-21), but does not directly disclose a circuit board.
Yao teaches a drive unit for a bicycle with a motor (including 40, 51, 52); wherein the controller includes a circuit board (81) arranged such that the thickness direction of the circuit board is parallel to the rotational axis of the motor (rotational axis of 40 – see Fig. 5).  ¶ 0017 provides that placing the circuit board in this orientation saves space by reducing the volume of the casing. 
Based on the teaching of Yao, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Tseng in order to place the control in an area of the casing that would save space.  

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular 
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Claims 21-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Yao as applied to claim 17 above, and further in view of Suzuki (US 6,276,479).
Tseng and Yao disclose as discussed above, but do not directly disclose a first or second clutch.
Suzuki teaches a drive unit (32, 61) for a bicycle including a first one-way clutch (57) provided to the first portion of the housing (col. 4, ln. 5-19), and a second one-way clutch (54) provided to the second portion of the housing (col. 4, ln. 19-23) in a second power transmission path between the propulsion assist motor and the output part.
Based on the teaching of Suzuki, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate a first and second clutch into the modified Tseng device in order to provide a freewheeling means for the bicycle.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Yao as applied to claim 1 above, and further in view of Hendey (US 2016/0303961).

Hendey teaches a motor powered bicycle, wherein an electrical terminal (see Fig. 5, attached to wiring 700) is provided on an end of the drive unit (distal end of motor 300) that is farthest from the rotational axis of the crankshaft, and is electrically connected to a battery (500).
Based on the teaching of Hendey, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate an electrical terminal into the modified Tseng device in order to provide a means of routing a connection from the power source to the motor, through the bicycle frame.  This would be beneficial for connecting the components and protecting the connection means.

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered:
The double patenting rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20, 23-26, 28 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        



MLW
January 15, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611